The plea sets up by way of equitable defence that the plaintiff permitted the partnership property, on which it held a mortgage as security for the note in suit, to be sacrificed at the mortgagee's sale, through the action of its treasurer, Edward Newton, to the end that said Newton might purchase the property for greatly less than its fair market value, which was more than enough to pay the amount due on the note. The demurrer admits these allegations.
We think that the defence is good, in that it sets up an equitable estoppel founded on the conduct of the plaintiff, whereby a deficiency has arisen which the plaintiff was the means of creating. Innes v. Stewart, 36 Mich. 285; Re Collins, 17 Hun. 289; Equitable Life Ins. Society v. Stevens, 63 N.Y. 341.
Demurrer overruled, and case remitted to the Common Pleas Division for further proceedings.